Citation Nr: 9911186	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  98-01 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from January 1942 to August 
1945.  He died in July 1996.

This appeal arises from a rating decision of October 1996 
from the St. Petersburg, Florida, Regional Office (RO).


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for residuals of a fracture of the left foot.

2.  The veteran died in July 1996 due to myocardial 
infarction due to atherosclerotic cardiovascular disease.  
Cardiomyopathy was secondary to previous myocardial 
infarction.  

3.  There is no evidence of cardiovascular disease during 
service or within one year of discharge from service.

4.  There is no competent evidence that the service connected 
residuals of the left foot fracture caused cardiovascular 
disease.

5.  There is no competent evidence that a disability incurred 
in service caused or contributed to the veteran's death.



CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be resolved is whether the 
appellant's claim is well-grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (Court) has held that the 
statutory "duty to assist" under 38 U.S.C.A. § 5107(a) (West 
1991) does not arise until there is a well-grounded claim.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  A claimant 
has, by statute, the duty to submit evidence that a claim is 
well-grounded.  The evidence must "justify a belief by a fair 
and impartial individual" that the claim is plausible.  
38 U.S.C.A. § 5107(a) (West 1991).  Where such evidence is 
not submitted, the claim is not well-grounded, and the 
initial burden placed on the appellant is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  

Service connection may be granted for "disability resulting 
from personal injury suffered or disease contracted in the 
line of duty...."  38 U.S.C.A. § 1110 (West 1991).  Service 
connection may also be granted for a disability that is the 
proximate result of a service-connected disability.  See 38 
C.F.R. § 3.310(a) (1998).  Additionally, where a veteran 
served continuously for ninety (90) days or more and 
cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection for the cause of a veteran's death may be 
established where the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1998). 

The veteran's death, as shown in the death certificate 
addendum, was due to myocardial infarction due to 
atherosclerotic cardiovascular disease.  The addendum also 
notes that cardiomyopathy was secondary to previous 
myocardial infarction.  However, the service medical records 
do not show any complaints or findings related to any 
cardiovascular disorder during service.  A service medical 
record, dated in June 1945, notes that the heart and vascular 
system were normal.  Therefore, there is no evidence of any 
cardiovascular disease during service.  38 C.F.R. § 3.303 
(1998).  There is also no evidence of any cardiovascular 
disease within one year of discharge from service.  38 C.F.R. 
§§ 3.307, 3.309 (1998).

The veteran's was service connected for the residuals of a 
fracture of the left foot.  The appellant has indicated that 
the veteran fell due to his service connected disability, and 
this fall contributed to his cardiomyopathy and death.  The 
appellant has submitted three lay statements which indicate, 
in essence, that the veteran walked with a limp due to his 
service connected disability and this caused him to fall.  
The statements indicate that the veteran's fall caused or 
contributed to his cardiovascular disease/heart attack.  
However, the lay statements are from persons who are not 
shown to be medical professionals.  The assertions in the lay 
statements and the assertions of the appellant amount to 
speculation and are not probative.  As lay persons, they are 
not considered competent to offer opinions as to medical 
diagnosis or causation.  Moray v. Brown, 5 Vet.App. 211 
(1993); Grottveit v. Brown, 5 Vet.App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

The appellant submitted private hospital medical records, 
dated in March 1996.  These records note that the veteran had 
fallen and subsequently had chest pains.  As noted, lay 
assertions indicate that the veteran limped due to his 
service connected left foot and this caused him to fall.  The 
medical records indicate that due to chest pains, the veteran 
was brought to the hospital with a myocardial infarction.  
However, none of these records show that the fall caused the 
veteran's cardiovascular disease or heart attack.  The 
records only note that the veteran had pain after the fall.  
Since these medical records do not provide competent medical 
evidence that the fall caused the veteran's cardiovascular 
disease, they do not constitute competent evidence that the 
veteran's service connected disability caused his 
cardiovascular disease.

The lay statements and statements from the appellant do not 
provide competent evidence that the veteran's cardiovascular 
disease was caused by his service connected disability.  The 
medical records also do not provide competent evidence that 
the veteran's cardiovascular disease was caused by a fall.  
Therefore, there is no evidence that the veteran's service 
connected left foot fracture residuals caused his 
cardiovascular disease.  38 C.F.R. § 3.310(a) (1998).

As indicated, the cause of death was shown to be myocardial 
infarction due to atherosclerotic cardiovascular disease and 
that cardiomyopathy was secondary to previous myocardial 
infarction.  However, as previously discussed, there is no 
evidence of cardiovascular disease during service or within 
one year of discharge from service.  While the appellant 
asserts that the veteran's fall was caused by his service 
connected disability and this fall caused or contributed to 
his cardiovascular disease, there is no competent evidence 
that the veteran's service connected left foot fracture 
residuals caused or contributed to the cardiovascular 
disease.  The governing regulations provide that "[t]he 
issue will be determined by exercise of sound judgment, 
without recourse to speculation[.]"  38 C.F.R. § 3.312(a) 
(1998).  Accordingly, there is no evidence that shows that a 
service connected disorder was the principle cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312(b) (1998).

The death certificate and addendum do not list a contributing 
cause of death and only cardiovascular conditions are shown 
as the cause of death.  Therefore, contributory cause of 
death need not be considered.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(c) (1998). 

As noted above, the appellant has in essence asserted that 
the veteran's service connected left foot disability caused 
or contributed to his cardiovascular disease and death.  
However, there is no competent medical evidence to support 
this assertion.  The appellant's assertions are not 
probative, since as a lay person, she is not considered 
competent to offer opinions as to medical diagnosis or 
causation.  See Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Id.

The appellant has not submitted evidence that would justify a 
belief by a fair and impartial individual that the claim is 
plausible.  There is no competent evidence in the record that 
the cardiovascular disease that caused the veteran's death 
was incurred in service or was due to a service connected 
disability.  Accordingly, the claim is not well grounded.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd. Epps v. Gober, 126 
F.3d 1464 (Fed.Cir. 1997).

Based on the foregoing, the appellant's claim for service 
connection for the cause of the veteran's death is denied as 
being not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

